Case 2:20-cv-06026-JAK-MRW Document 13 Filed 08/27/20 Page 1 of 1 Page ID #:115


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES − GENERAL

  Case No.       2:20−cv−06026−JAK−MRW               Date 8/27/2020
                 BOARD OF DIRECTORS OF THE MOTION PICTURE INDUSTRY
  Title
                PENSION PLAN V. VOLTAGE PRODUCTIONS, LLC ET AL

  Present       The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT
                JUDGE

                  Valencia Vallery                            Not Reported
                   Deputy Clerk                         Court Reporter / Recorder


          Attorneys Present for Plaintiffs:         Attorneys Present for Defendants:
                    Not Present                               Not Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING CASE WITHOUT
                         PREJUDICE (JS-6)

 In light of the parties’ Notice of Settlement, the Court orders that this action is
 dismissed without prejudice. The Court retains jurisdiction to vacate this Order and
 to reopen the action within 30 days from the date of this Order, provided, however,
 any request by any party(ies) that the Court do so, shall make a showing of good
 cause as to why the settlement has not been completed within the 30-day period,
 what further settlement processes are necessary, and when the party(ies) making
 such a request reasonably expect the process to be concluded. This Order does
 not preclude the filing of a stipulation of dismissal with prejudice pursuant to Fed.
 R. Civ. P. 41, which does not require the approval of the Court. Such stipulation
 shall be filed within the aforementioned 30-day period, or by such later date
 ordered by the Court pursuant to a stipulation by the parties that conforms the
 requirements of a showing of good cause stated above.


                                                                                       :00
                                                                 Initials of Preparer: vv




  CV−90                              − CIVIL MINUTES−GENERAL −                      Page 1 of 1
